Citation Nr: 0031866	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  00-16 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

The propriety of the initial 50 percent evaluation assigned 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1971.  

This appeal arises from a February 1998 rating action in 
which the RO denied service connection for PTSD.  In a 
subsequent March 2000 rating action, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation.  In 
a statement dated in May 2000, the veteran indicated that he 
wanted to continue his appeal for a higher rating.  

The veteran provided testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in August 2000.  A 
transcript of the hearing is of record.  The veteran 
submitted additional evidence during the hearing and waived 
his right to have it initially considered by the RO.  
38 C.F.R. § 20.1304(c).

Furthermore, in his notice of disagreement of March 2000, the 
veteran indicated that he was seeking a claim for a total 
disability rating based on individual unemployability (TDIU).  
This issue has not been developed for appellate adjudication 
and is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's PTSD has been shown to be productive of no more 
than considerable social and industrial impairment and/or 
occupational and social impairment with reduced reliability 
and productivity.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated and should receive a 
higher evaluation.

The veteran filed his claim for service connection in July 
1997.  

Private outpatient treatment records dated from April 1996 to 
January 1997 reveal that the veteran received treatment for 
depression and anxiety.  There was no indication of treatment 
for symptoms specifically relating to PTSD.

A VA report of hospitalization and underlying progress notes 
dated in October 1997 reveal that the veteran was admitted 
with complaints of increasing irritability, insomnia, lack of 
energy, flashbacks, nightmares, and intrusive thoughts of his 
service in Vietnam.  It was noted that the veteran worked as 
a coal miner approximately 48 hours a week.  It was also 
noted that he had a history of chronic and recurrent 
depression since about 1985 and that he had been hospitalized 
for depression.  The diagnoses included PTSD and major 
depression.  A global assessment of functioning scale of 50 
to 55 was assigned.

A VA medical record dated in January 1999 reveals that the 
veteran underwent a comprehensive evaluation.  It was 
indicated that the veteran was employed at Stone Cold Branch 
Mining Company.  The veteran complained of increased 
irritability, lack of sleep and energy, and feelings of 
depression.  He stated that his depression was evidenced by a 
loss of interest and social isolation.  In particular, he 
stated that he was only sleeping 3 to 4 hours a night and 
that he wakes up with nightmares and cold sweats.  He 
reported flashbacks about combat in Vietnam.  He had a hyper 
startle reflex.  He was easily antagonized by others, but did 
not act on his anger.  He had no previous suicide attempts, 
and did not have suicidal or homicidal ideations at the 
present time.  Mental status examination revealed that the 
veteran was slightly disheveled.  He was nervous and anxious 
during the interview.  He became tearful when he talked about 
events that happened in Vietnam.  His speech was relevant and 
goal oriented.  His mood was euthymic.  He did not have 
delusions or hallucinations.  His thought processes were 
within normal limits, with no thought blocking.  His abstract 
thinking was good.  His impulse control was considered fair.  
His judgment was good and his insight was fair.  The 
diagnoses included PTSD.  

A letter of treatment dated in May 1999 was received from a 
social worker at the Logan Vet Center.  It was noted that the 
veteran had been seen at the Vet Center since February 1997 
for treatment of classic symptomatology of PTSD.  The veteran 
had reported depression, nightmares, flashbacks, sleep 
disturbances, anger-rage attacks, intensive intrusive 
thoughts, survivor guilt, loss of interest in significant 
activities, isolation, and an avoidance of feelings and 
personal relationships.  It was reported that the veteran's 
affect was flat and blunted and that his speech was slow.  
The veteran was married and had three children.  He reported 
having approximately 12 jobs with approximately 27 years of 
employment in underground coal mining.  He was presently 
unemployed.  He avoided stimuli of traumatic issues.  He 
stated that he attempted to watch war movies on television, 
he had nightmares and flashbacks.  The veteran had stated 
that he has isolated himself in the bedroom to escape family, 
friends, and his many problems.  He has had difficulty 
expressing feelings with his family and communicating with 
his wife.  He has stated that his intrusive thoughts are 
constant and that he has had suicidal thoughts on his mind 
when he went to bed and when he woke up in the morning.  
However, he had no current plans.  He often wondered why he 
survived his combat experiences and his buddies did not.  He 
has often stated that this has resulted in repeated 
nightmares.  The diagnoses included PTSD, chronic, severe.    

The veteran was afforded a VA psychiatric examination in 
March 2000.  The examiner noted that the veteran was laid of 
from his job in March 1999 and was receiving pension.  He 
currently complained of flashbacks, intrusive memories, and 
startle reactions.  He had a record of how many rounds he and 
the other soldiers fired during his six months in Vietnam and 
he gets horrified thinking of the many people they must have 
killed and hurt.  He stated that he gets depressed or real 
anxious.  He has isolated himself in the bathroom.  He cannot 
deal with people or stressful situations.  He claimed that he 
was able to work because the union protected him, but now he 
has constant memories of Vietnam.  Many of his classmates 
from high school did not make it back from Vietnam.  
Helicopter noises precipitate flashback episodes.  He related 
episodes of relational difficulties when he was working.  He 
maintained a hyperalert attitude.  He pushed himself at work 
although he had feeling of depression and significant 
relational problems.  The veteran's wife stated that he has 
major depression which was getting worse.  

On mental status examination, the veteran was observed to 
have worn clean clothing.  He became tearful at times when he 
described his experiences in Vietnam.  His behavior was 
cooperative.  His speech was fluent, coherent, and relevant.  
His thoughts were goal-directed.  He denied suicidal or 
homicidal ideas.  He stated that there were a couple of 
people he would like to do something to, but he was aware of 
the consequences and had no intentions or plan to hurt 
himself or others.  His affect was appropriate and his mood 
was labile.  His cognitive functions were grossly preserved.  
The diagnoses included PTSD, chronic, and major depressive 
disorder, recurrent.  A GAF score of 52 was assigned for the 
present and 55 was assigned for the past.  

In a March 2000 rating action, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation.  

In a statement dated in  May 2000, the veteran indicated that 
he was not satisfied with the 50 percent evaluation and 
requested a higher evaluation.

The veteran provided testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in August 2000.  He 
reported that he had a difficult time with stressful 
situations and that his son has had to hold him more than 
once to keep him for hurting himself.  He also stated that he 
had a great deal of difficulty around people and that he was 
afraid that one day he would hurt somebody else.  The 
veteran's wife testified that the veteran seemed to be 
getting worse.

The veteran submitted additional evidence following the 
August 2000 video-conference hearing with a written waiver of 
initial RO consideration pursuant to 38 C.F.R. § 20.1304(c).  
The evidence consisted of two statements of support from the 
veteran's wife and son, a letter of support in conjunction 
with a claim for Social Security benefits, and a VA 
outpatient treatment record.

The veteran's wife stated that the veteran's PTSD symptoms 
have become worse.  In particular, she noted that he was 
forgetful and  that he has continued to have sleep problems 
and nightmares.  

The veteran's son stated that the veteran has times when he 
is distant and that he spends a majority of his days in his 
bedroom asleep or watching television by himself.

In a June 2000 letter of support for the veteran's Social 
Security benefits from a social worker at the Logan Vet 
Center, it was note that he was service-connected for PTSD.  
It was stated that his PTSD symptoms included depression, 
nightmares, anger-rage attacks, intrusive thoughts, survivor 
guilt, sleep disturbances, loss of interest in significant 
activities, and an avoidance of feelings.  It was also noted 
that the veteran reported poor social and interpersonal 
relationships.  It was the social worker's opinion that the 
veteran was unable to participate in any gainful employment 
due to previously stated reasons:  poor tolerance for stress 
and pressure, decreased concentration and memory, startle 
response, and difficulty being around other people.

VA outpatient treatment records dated from May to July 2000 
reveal that the veteran received continued treatment for 
PTSD.  The May 200 record revealed that there was no suicidal 
or homicidal ideation.  There was no evidence of psychosis.  
His mood was euthymic and his affect was appropriate.  The 
July 2000 record revealed that the veteran was irritable and 
his affect was restricted.  He stated that his rage is what 
bothered him the most.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, Vet. App. at 126.  

Under the applicable criteria, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).

After a review of the record, the Board finds that the 
preponderance of the evidence is against an increased rating 
for PTSD. The veteran's PTSD symptomatology has been shown to 
be manifested by increased irritability, flashbacks, 
intrusive memories, nightmares, isolation, and feelings of 
depression and rage.  However, there was no evidence of 
suicidal ideation, obsessional rituals, illogical, obscure, 
or irrelevant speech or near-continuous panic or depression 
affecting the veteran's ability to function independently, 
appropriately or effectively, which would warrant a higher 
evaluation.  On Current VA examination in March 2000, the 
examiner assigned a GAF score of 52 which is consistent with 
moderate symptomatology.  
The veteran is competent to report that a higher evaluation 
is warranted for his service-connected psychiatric 
symptomatology. Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.

Therefore, the Board concludes that an evaluation in excess 
of 50 percent for the veteran's PTSD is not warranted.  The 
preponderance of the evidence is against the claim for an 
increased rating for PTSD. Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Furthermore, the Board has reviewed the entire evidence of 
record and finds that the 50 percent rating assigned by the 
RO for the PTSD is the most disabling this disorder has been 
since the veteran filed his claim for service connection, 
which is the beginning of the appeal period.  Thus, the Board 
has concluded that staged ratings for this disorder is not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

There also is no showing that the veteran's PTSD has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation at any 
stage on an extra-schedular basis.  In this regard, the Board 
notes that the condition has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal for an increased rating for service-connected PTSD 
is denied.




		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


